Name: Commission Regulation (EEC) No 1167/83 of 17 May 1983 amending Regulation (EEC) No 3418/82 on the procedure for sale of oil seeds held by the intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 128 / 16 Official Journal of the European Communities 18 . 5 . 83 COMMISSION REGULATION (EEC) No 1167/83 of 17 May 1983 amending Regulation (EEC) No 3418/82 on the procedure for sale of oil seeds held by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 26 (3) and 27 (5) thereof, Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by the Act of Accession of Greece, and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (4), as last amended by Regulation (EEC) No 771 /83 (5), and in particular Article 4 (3) thereof, Whereas according to Article 3 ( 1 ) of Commission Regulation (EEC) No 341 8/82 (6), in the event of a standing invitation to tender, the intervention agency shall conclude the sale with any person who submits a suitable tender to the agency during a working day for a lot or lots of oil seeds not previously sold ; Whereas in the abovementioned case the intervention agency may accept tenders submitted on the day of publication of the notice of invitation to tender in the Official Journal of the European Communities -, whereas experience has shown that this practice could lead to discriminatory treatment between operators in different Member States ; whereas, in order to remedy this situation, provision should be made for a period to elapse between the date of publication of the notice and the date on which tenders become admissible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 3 ( 1 ) of Regulation (EEC) No 3418/82 is hereby replaced by the following : ' 1 . The intervention agency shall conclude the sale with any person who submits a suitable tender to the agency during a working day for a lot or lots not previously sold . However, tenders shall be admissible only with effect from the third working day following the date of publication of the notice of invitation to tender in the Official Journal of the European Communities. Tenders submitted prior to that date shall be deemed to have been submitted on the third working day following such date of publication.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12 . 6 . 1982, p . 5 . (3) OJ No 125, 26 . 6 . 1967, p . 2461 /67, (V) OJ No L 106, 29 . 4 . 1971 , p . 27 . O OJ No L 85, 31 . 3 . 1983 , p . 95 . n OT No L 360, 21 . 12 . 1982, p . 19 .